DETAILED ACTION

Claims status
In response to the application/amendment filed on 2020, claims 52-77 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 52-77 are found to be allowable. Claims 52-77 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method at a network entity for signaling Quality of Service, QoS, control parameters for a QoS Flow to a User Equipment, UE, comprising: generating one or more data flow rules associated with the QoS Flow, wherein each of the one or more data flow rules is generated based on one or more policy and charging control (PCC) rules and comprises parameters specific to a data flow that is bound to the QoS Flow; generating a QoS Flow profile for the QoS Flow, wherein the QoS Flow profile comprises parameters that are common to all data flows that are bound to the same QoS Flows and wherein the parameters that are common to all data flows that are bound to the same QoS Flow are different than the parameters specific to the data flow that is bound to the QoS Flow; and transmitting the one or more data flow rules and the QoS Flow profile to the UE.” in combination with other claim limitations as specified in claims 52-77.
With respect to claim 1, the closest prior art “Cutler et al.” teaches a method for generating QoS rules based on the QoS parameters and rules. Cutler further teaches generating the QoS data arrangement including a rule name, data flow filter field, and charging parameters. Youn further teaches the process of transmitting QoS rules to enable the classification and marking of UL user plane traffic. However, neither Cutler nor Youn teaches the method “wherein the parameters that are common to all data flows that are bound to the same QoS Flow are different than the parameters specific to the data flow that is bound to the QoS Flow; and transmitting the one or more data flow rules and the QoS Flow profile to the UE”.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 52-77 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416